 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN ALBERT GONZALES, Jr.,                        No. 2:19-cv-0380 KJN P
12                        Plaintiff,
13           v.                                         ORDER
14    STEVEN GUILD, et al.,
15                        Defendants.
16

17          Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983, together with a request for leave to proceed in forma pauperis pursuant to

19   28 U.S.C. § 1915. However, the certificate portion of the in forma pauperis application has not

20   been filled out and signed by an authorized jail official. See 28 U.S.C. § 1915(a)(2). Therefore,

21   plaintiff will be provided another opportunity to submit a fully completed application to proceed

22   in forma pauperis.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1. The Clerk of the Court shall provide plaintiff with another copy of the in forma

25   pauperis application used by this court; and

26   ////

27   ////

28   ////
                                                       1
 1            2. Plaintiff shall submit, within thirty days from the date of this order, a fully completed

 2   in forma pauperis application. Plaintiff’s failure to comply with this order will result in a

 3   recommendation that this action be dismissed without prejudice.

 4   Dated: March 11, 2019

 5

 6

 7
     gonz0380.3c
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
